Citation Nr: 1823218	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

A Travel Board hearing was held in September 2011 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.

In October 2013 and May 2017, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In a January 2014 rating decision, the RO granted an increased rating of 10 percent for the Veteran's service-connected right knee disorder, effective July 27, 2010, the date that the claim was filed.  The appeal of that issue continues.


FINDING OF FACT

The Veteran's right knee bursitis is manifested by degenerative arthritis with limitation of flexion, which is not limited to 30 degrees or less; and limitation of extension, which is not limited to 15 degrees or more, even with consideration of pain, and other functional impairment; there is no evidence of semilunar cartilage impairment, recurrent subluxation or instability, tibia or fibula impairment or ankylosis.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee bursitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the veteran has indicated no such records and all pertinent records have been obtained.  The appeal was most recently remanded in May 2017 for further development, including affording the Veteran an adequate VA examination.  The requested VA examination was conducted in June 2017.  Furthermore, the appellant was afforded the opportunity to submit additional evidence as well as testify at a Travel Board hearing in September 2011.  Neither the information of record nor the contentions of the appellant suggests that additional pertinent information or evidence can be obtained in this case through further assistance from VA.


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). 

Each disability must be considered from the point of view of the veteran working or seeking to work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2017).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2017).

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
DC 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated a maximum 20 percent disabling.  38 C.F.R. § 4.71a, DC 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, DC 5259.

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5262 (2017).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Analysis

In an April 2000 rating decision, the RO granted service connection for bursitis of the right knee.  A noncompensable (0%) rating was assigned, effective December 8, 1999.  The Veteran filed a claim for an increased rating in July 2010.  In a January 2014 rating decision, the RO increased the rating for the service-connected right knee bursitis to 10 percent, effective July 27, 2010, the date he filed his claim for an increased rating.  The Veteran has appealed this rating.

On VA examination in October 2010, the Veteran reported on and off sharp to dull pain, rated as 0 out of 10, but he noted that the pain could be as high as level 10 during flare-ups.  He denied any treatment or therapy beyond occasional use of over the counter pain medication.  Precipitating factors included prolonged standing and jogging.  Relieving factors consisted of rest and pain medication.  Physical examination findings revealed normal symmetry without a tender trigger point.  The Veteran complained of a little pain anterior in the knee, but the patellar area was mobile and tracked well.  The examiner also pointed out mild crepitus with active range of motion of the knee, but overall, the joint was felt to be stable.  Range of motion testing showed full flexion to 140 degrees and extension to 0 degrees without evidence of pain.  Following repetitive motion, no change in degrees of motion or pain was elicited.  X-ray imaging demonstrated normal joint spaces with only a minor amount of patellar spurring.  The examiner diagnosed right knee patellofemoral syndrome.

On VA examination in November 2013, the Veteran reported that Motrin provided a brief period of relief; however, he continued to have chronic right knee pain with only 90 percent range of motion.  During flare-ups of severe pain that occurred about once a week there was only 50 percent range of motion.  The VA examiner noted a history of degenerative joint disease (DJD) of the knee.  Ibuprofen was being used for right knee pain.  There was no evidence of effusion or erythema.  The Veteran complained of right knee stiffness with driving, which required stretching out of the knee.  On physical examination, the right knee demonstrated flexion to 135 degrees, with pain noted at 80 degrees, with full extension to 0 degrees with no evidence of pain.  There were no additional functional limitations with repetitive motion.  There was objective evidence of painful motion and patellar crepitus.  There was no objective evidence of weakness, fatigue, lack of endurance, or incoordination.  There were also no findings of diminished strength, instability, recurrent subluxation or dislocation.  X-rays revealed mild narrowing of the medial compartment joint space.  The examiner diagnosed right knee bursitis with very minimal medial knee compartment degenerative joint disease.

VA medical records dated from January 2013 to June 2017 reflect continued treatment for chronic right knee pain, but the Veteran reported that he remained active with exercise.  

On VA examination in June 2017, the Veteran reported increasing difficulty over the past year and a half with walking, hills, steps and ambulation.  He also complained of daily pain, stiffness and achiness.  He reported flare-ups of knee pain that went from a level of 3 out of 10 to 10 out of 10, just from walking.  On physical examination, he demonstrated flexion to 90 degrees and extension to 0 degrees.  The examiner noted that there was pain with range of motion that caused functional loss, but he did not indicate at what point the Veteran experienced pain.  Range of motion following 3 repetitions did not change, but the examiner noted that there was additional loss of function after repetitive testing, caused by pain and weakness.  The examiner was not able to determine whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time or with flare-ups.  The examiner also noted that muscle strength in the right knee was reduced-3/5 for flexion and 4/5 for extension-and that there was muscle atrophy in the right lower extremity due to the right knee disability.  There was no evidence of ankylosis or instability in the right leg.  Degenerative arthritis was confirmed by X-ray.  The examiner diagnosed right knee bursitis with medial knee compartment degenerative joint disease.

The Veteran has consistently reported experiencing chronic right knee pain.  In addition, he reported right knee stiffness on VA examination in November 2013 and June 2017, and there was reduction of muscle strength noted on examination in June 2017.  Examinations have evidence of painful motion.  However, on objective testing, he demonstrated range of motion in the right knee of no less than 90 degrees, even after repetitive use testing.  In this regard, although the June 2017 examination report states that range of motion for the right knee was reduced following 3 repetitions, the objective results show that range of motion actually remained 90 degrees of flexion and 0 degrees of extension.  Thus, a review of the record shows no evidence of limitation of right knee motion that would even reach a minimum compensable level under DC 5260 and/or DC 5261.  Therefore, these DCs do not provide a basis for a rating in excess of 10 percent for the service-connected right knee disability.  Moreover, due to the actual range of motion demonstrated, separate evaluations for limited flexion and extension of the right knee under DC 5260 and/or DC 5261 are not warranted here, as is permitted by VAOPGCPREC 9-2004.

The Board has also considered whether any alternative DCs would allow for a rating in excess of 10 percent for the service-connected right knee disability.  However, ankylosis has not been shown or alleged (DC 5256), there has been no finding of dislocated semilunar cartilage, and no episodes of locking or findings of effusions of the knee (DC 5258), and there is no evidence of recurrent subluxation or lateral instability of the right knee (DC 5257) to warrant higher or separate ratings under the rating criteria for those specific impairments.  Furthermore, there has been no evidence during the appeal period of nonunion of the tibia and fibula to warrant a higher rating under DC 5262.  

The Board also finds that a rating in excess of 10 percent is not warranted for the right knee at any time during the appeal under DeLuca.  Although the Veteran has reported chronic knee pain and as well as weekly flare-ups of knee pain that reach a level of 10 out of 10 just from walking, as well as other functional impairment, including difficulty with walking, climbing hills and ambulation, on VA examination in June 2017; range of motion for the right knee has been reduced to no less than 90 degrees, even after repetitive use testing.  In this regard, although the June 2017 examiner did not state at what point the Veteran experienced pain during flexion or extension, and he could not determine how much range of motion would have been reduced due to the noted functional impairment due to the right knee, the Board finds that it is extremely unlikely that range of motion would have been reduced from 90 degrees to 30 degrees without the examiner noting such findings.  Moreover, the Veteran has only reported taking over-the-counter medication for his pain.  

Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Furthermore, the Board notes that it is evident that the Veteran's functional impairment was already considered with the assignment of the current 10 percent rating, which was essentially assigned for pain.  The Board acknowledges that the June 2017 examiner did not indicate where, if at all, the Veteran experienced pain during range of motion testing, and he could not determine how much range of motion would have been reduced due to the noted functional impairment due to the right knee or during flare-ups of right knee pain.  Nevertheless, the Board would have to assume that as flexion of the right knee was only reduced to 90 degrees and extension was normal, even with consideration of pain and other functional impairment, range of motion of the right knee would not have been reduced enough to warrant a rating in excess of 10 percent under any of the applicable diagnostic codes.  Therefore, the Board finds that a rating in excess of 10 percent, based on functional impairment, is also not warranted.  38 C.F.R. §§ 4.40 4.45, and 4.59.

Consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A rating in excess of 10 percent for right knee bursitis is denied.



____________________________________________
BARBAR B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


